D43DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3,5, 7-10,12,14-17, 19 are rejected under 35 U.S.C. 102(a)(1) over Trotta, [US 10,591,586].
Regarding claims 1-3,5, 7-10,12,14-17, 19, Trotta, discloses:
1.	An electronic device, comprising: 
a memory configured to store preregistered user data; Trotta, [US 10,591,586] in (Fig. 1C
a radar transceiver; Trotta,in (Fig. 3A) and 
a processor operably connected to the memory and the radar transceiver, Trotta, in (Fig. 1C)
the processor configured to: 
transmit, via the radar transceiver, radar signals, Trotta,in (Fig. 3A)
identify signals of interest that represent biometric information of a user based on reflections of the radar signals received by the radar transceiver, Trotta, in (Fig. 3A) 
generate an input based on the signals of interest that include the biometric information, Trotta, in (Col. 3, line41 where it has "other forms of biometric recognition, such as recognition of a user based on the user's hand or fingers")

authenticate the user based on comparison of the feature vector to a threshold of similarity with the preregistered user data. Trotta, in (Fig. 1E in 180)
2.	The electronic device of Claim 1, wherein: 
the electronic device further comprises a camera configured to capture an image of the user; Trotta, in (Col. 3, line41 where it has "This determination of the position of target 114 may be determined using radar sensor circuits 154, a video camera”) and 
the processor is further configured to extract the feature vector based on both the image and the input, wherein the input is based on the radar signals. Trotta, in (Fig. 7 in 726 "Image formation and 728 "Extracted Feature Vectors")

3.	The electronic device of Claim 1, wherein the electronic device further comprises a neural network configured to generate the feature vector based on the input. Trotta, in (Col. 18, line 10 “the extracted features to stored features includes using a neural network algorithm.”).
5. The electronic device of Claim 1, wherein the processor is configured to: 
receive, via the radar transceiver, raw radar signals associated with different antenna configurations from the reflections of the radar signals; Trotta, in (Fig. 3A) 
combine the raw radar signals; Trotta, in (Fig. 1E in 176 “Data stitching” meaning putting the data together” and in Col. 3 lines:56-62) and 
select the signals of interest from the combined raw radar signals. Trotta, in (Fig. 1E in 178 “Detection/Feature Extraction” meaning selecting specific signals”).
7. The electronic device of Claim 1, wherein the processor is further configured to: 
identify a distance between the electronic device and the user, Trotta, in (Col. 11, line 27) and 

8. A method comprising: 
transmitting, via a radar transceiver, radar signals; Trotta, in (Fig. 3A in 301)
identifying signals of interest that represent biometric information of a user based on reflections of the radar signals received by the radar transceiver; Trotta, in (Fig. 3A in 114, 303)
generating an input based on the signals of interest that include the biometric information; Trotta, in (Col. 3, line41 where it has "other forms of biometric recognition, such as recognition of a user based on the user's hand or fingers")
extracting a feature vector based on the input; Trotta, in (Col. 3, line 41 where it has "other forms of biometric recognition, such as recognition of a user based on the user's hand or fingers”) and 
authenticating the user based on comparison of the feature vector to a threshold of similarity with preregistered user data. Trotta, in (Fig. 1E in 180)

9. The method of Claim 8, further comprising 
capturing, via a camera, an image of the user; Trotta, in (Col. 3, line41 where it has "This determination of the position of target 114 may be determined using radar sensor circuits 154, a video camera”)  and 
extracting the feature vector based on both the image and the input, wherein the input is based on the radar signals. Trotta, in (Fig. 7 in 726 "Image formation and 728 "Extracted Feature Vectors").
10. The method of Claim 8 further comprising generating the feature vector by a neural network. Trotta, in (Col. 18, line 10 “the extracted features to stored features includes using a neural network algorithm”).
12. The method of Claim 8, further comprising: 

combining the raw radar signals; Trotta, in (Fig. 1E in 176 “Data stitching” meaning putting the data together” and in Col. 3 lines:56-62) and 
selecting the signals of interest from the combined raw radar signals. Trotta, in (Fig. 1E in 178 “Detection/Feature Extraction” meaning selecting specific signals”).
14. The method of Claim 8, further comprising: 
identifying a distance between the radar transceiver and the user, Trotta, in (Col. 11, line 27)
selecting a model based on the distance between the radar transceiver and the user, wherein the feature vector is extracted based on the model. Trotta, in (Col. 15, line 53-55)
15. A non-transitory computer readable medium embodying a computer program, the computer program comprising 
computer readable program code that, when executed by a processor of an electronic device, causes the processor to: 
transmit, via a radar transceiver, radar signals; Trotta, in (Fig. 3A in 301)
identify signals of interest that represent biometric information of a user based on reflections of the radar signals received by the radar transceiver; Trotta, in (Fig. 3A in 114, 303)
generate an input based on the signals of interest that include the biometric information; Trotta, in (Col. 3, line41 where it has "other forms of biometric recognition, such as recognition of a user based on the user's hand or fingers")
extract a feature vector based on the input; Trotta, in (Col. 3, line 41 where it has "other forms of biometric recognition, such as recognition of a user based on the user's hand or fingers”) and 
authenticate the user based on comparison of the feature vector to a threshold of similarity with preregistered user data. Trotta, in (Fig. 1E in 180)

capture an image of the user; Trotta, in (Col. 3, line41 where it has "This determination of the position of target 114 may be determined using radar sensor circuits 154, a video camera”) and 
extract the feature vector based on both the image and the input, wherein the input is based on the radar signals. Trotta, in (Fig. 7 in 726 "Image formation and 728 "Extracted Feature Vectors")
17. The non-transitory computer readable medium of Claim 15, wherein the computer readable program code, when executed by the processor, 
further causes the processor to generate the feature vector by a neural network. Trotta, in (Col. 18, line 10 “the extracted features to stored features includes using a neural network algorithm”).
19. The non-transitory computer readable medium of Claim 15, wherein the computer readable program code, when executed by the processor, further causes the processor to: 
receive, via the radar transceiver, raw radar signals associated with different antenna configurations from the reflections of the radar signals; Trotta, in (Fig. 3A)
combine the raw radar signals; Trotta, in (Fig. 1E in 176 “Data stitching” meaning putting the data together” and in Col. 3 lines:56-62) and 
select the signals of interest from the combined raw radar signals. Trotta, in (Fig. 1E in 178 “Detection/Feature Extraction” meaning selecting specific signals”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 11, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Trotta in view of Wang “Deep face recognition: A survey”.
Regarding claim 4,
Trotta discloses:
4.	The electronic device of Claim 1, wherein: 
the feature vector is one of a plurality of feature vectors; Trotta, in (Fig. 7 in 728 "Extracted Feature Vectors")
the preregistered user data includes a set of pre-generated feature vectors; Trotta, in (Fig. 7 in 710 where “Stored Feature Vectors" means pre-generated feature vectors) and 
to authenticate the user Trotta, in (Fig. 1E in 180), the processor is configured to: 
identify feature vector pairs that include one of the pluralities of feature vectors and one of the set of pre-generated feature vectors, respectively, Trotta, in (Col. 3, lines 10-15 “feature vectors based on RF measurements of users that may be identified by the system”).
Trotta, fails to disclose:
generate similarity scores for the feature vector pairs, respectively, 
However, Wang discloses:
generate similarity scores for the feature vector pairs, respectively, Wang in (Page 3, right column “M means a face matching algorithm used to compute similarity scores of features to determine the specific identity of faces.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Trotta in view of Wang and apply a known technique to method, ready for improvement to yield predictable results. Here computing the similarity scores of features is used to determine specific features of the biometric information such face, head…etc.

Trotta, also fails to disclose:

determine whether each of the similarity scores are above the threshold of similarity, 

However, Wang discloses:

determine whether each of the similarity scores are above the threshold of similarity, Wang in (Page 10, right column “threshold comparison and the nearest neighbor”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Trotta in view of Wang and apply a known technique to a known method, ready for improvement to yield predictable results. Here comparing the results to and determining if the similarity scores are above the threshold to decide if the features detected are live (no fake) features.

Trotta, also fails to disclose:
assign first decisions accepting one or more of the feature vector pairs having similarity scores above the threshold of similarity, respectively, 

However, Wang discloses:

assign first decisions accepting one or more of the feature vector pairs having similarity scores above the threshold of similarity, respectively, Wang in (Page 10, right column “threshold comparison and the nearest neighbor (NN) classifier are used to make decision for verification and identification.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Trotta in view of Wang and combine prior art elements according to known methods to yield predictable results. Here making decisions for verification and identification to determine the features detected are accurate.


Trotta, also fails to disclose:
assign second decisions rejecting one or more of the feature vector pairs having similarity scores below the threshold of similarity, respectively, 

However, Wang discloses:


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Trotta in view of Wang and combine prior art elements according to known methods to yield predictable results. Here making decisions for verification and identification to determine the similarity score computed are below the threshold and therefore the features detected are discarded.

Trotta, also fails to disclose:
determine to authenticate the user when a quantity of the first decisions is larger than a quantity of the second decisions. 
However, Wang discloses:
determine to authenticate the user when a quantity of the first decisions is larger than a quantity of the second decisions. Wang in (Table 5 where Decision boundaries means quantity of decisions are larger than others)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Trotta in view of Wang and apply a known technique to a known method, ready for improvement to yield predictable results. Here the use of decision boundaries to reach at decisions that would eventually identify and authenticate the detected target is a legitimate user or “spoof”.

Regarding claim 11,
Trotta discloses:
11	The method of Claim 8, wherein: 
the feature vector is one of a plurality of feature vectors; Trotta, in (Fig. 7 in 728 "Extracted Feature Vectors")
the preregistered user data includes a set of pre-generated feature vectors; Trotta, in (Fig. 7 in 710 where “Stored Feature Vectors" means pre-generated feature vectors) and 
to authenticating the user Trotta, in (Fig. 1E in 180), the processor is configured to: 
identifying feature vector pairs that include one of the pluralities of feature vectors and one of the set of pre-generated feature vectors, respectively, Trotta, in (Col. 3, lines 10-15 “feature vectors based on RF measurements of users that may be identified by the system”).
Trotta, fails to disclose:
generating similarity scores for the feature vector pairs, respectively, 
However, Wang discloses:
generating similarity scores for the feature vector pairs, respectively, Wang in (Page 3, right column “M means a face matching algorithm used to compute similarity scores of features to determine the specific identity of faces.”)
Trotta in view of Wang and apply a known technique to method, ready for improvement to yield predictable results. Here computing the similarity scores of features is used to determine specific features of the biometric information such face, head…etc.

Trotta, also fails to disclose:

determining whether each of the similarity scores are above the threshold of similarity, 

However, Wang discloses:

determining whether each of the similarity scores are above the threshold of similarity, Wang in (Page 10, right column “threshold comparison and the nearest neighbor”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Trotta in view of Wang and apply a known technique to a known method, ready for improvement to yield predictable results. Here comparing the results to and determining if the similarity scores are above the threshold to decide if the features detected are live (no fake) features.

Trotta, also fails to disclose:
assigning first decisions accepting one or more of the feature vector pairs having similarity scores above the threshold of similarity, respectively, 

However, Wang discloses:

assigning first decisions accepting one or more of the feature vector pairs having similarity scores above the threshold of similarity, respectively, Wang in (Page 10, right column “threshold comparison and the nearest neighbor (NN) classifier are used to make decision for verification and identification.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Trotta in view of Wang and combine prior art elements according to known methods to yield predictable results. Here making decisions for verification and identification to determine the features detected are accurate.


Trotta, also fails to disclose:
assigning second decisions rejecting one or more of the feature vector pairs having similarity scores below the threshold of similarity, respectively, 

However, Wang discloses:
assigning second decisions rejecting one or more of the feature vector pairs having similarity scores below the threshold of similarity, respectively, Wang in (Page 10, right column “threshold comparison and the nearest neighbor (NN) classifier are used to make decision for verification and identification.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Trotta in view of Wang and combine prior art elements according to known methods to yield predictable results. Here making decisions for verification and identification to 

Trotta, also fails to disclose:
determining to authenticate the user when a quantity of the first decisions is larger than a quantity of the second decisions. 
However, Wang discloses:
determining to authenticate the user when a quantity of the first decisions is larger than a quantity of the second decisions. Wang in (Table 5 where Decision boundaries means quantity of decisions are larger than others)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Trotta in view of Wang and apply a known technique to a known method, ready for improvement to yield predictable results. Here the use of decision boundaries to reach at decisions that would eventually identify and authenticate the detected target is a legitimate user or “spoof”.

Regarding claim 18,
Trotta discloses:
18	The non-transitory computer readable medium of Claim 15, wherein: 
the feature vector is one of a plurality of feature vectors; Trotta, in (Fig. 7 in 728 "Extracted Feature Vectors")
the preregistered user data includes a set of pre-generated feature vectors; Trotta, in (Fig. 7 in 710 where “Stored Feature Vectors" means pre-generated feature vectors) and 
to authenticate the user Trotta, in (Fig. 1E in 180), the processor is configured to: 
identify feature vector pairs that include one of the pluralities of feature vectors and one of the set of pre-generated feature vectors, respectively, Trotta, in (Col. 3, lines 10-15 “feature vectors based on RF measurements of users that may be identified by the system”).
Trotta, fails to disclose:
generate similarity scores for the feature vector pairs, respectively, 
However, Wang discloses:
generate similarity scores for the feature vector pairs, respectively, Wang in (Page 3, right column “M means a face matching algorithm used to compute similarity scores of features to determine the specific identity of faces.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Trotta in view of Wang and apply a known technique to method, ready for improvement to yield predictable results. Here computing the similarity scores of features is used to determine specific features of the biometric information such face, head…etc.

Trotta, also fails to disclose:

determine whether each of the similarity scores are above the threshold of similarity, 

However, Wang discloses:

determine whether each of the similarity scores are above the threshold of similarity, Wang in (Page 10, right column “threshold comparison and the nearest neighbor”)

Trotta in view of Wang and apply a known technique to a known method, ready for improvement to yield predictable results. Here comparing the results to and determining if the similarity scores are above the threshold to decide if the features detected are live (no fake) features.

Trotta, also fails to disclose:
assign first decisions accepting one or more of the feature vector pairs having similarity scores above the threshold of similarity, respectively, 

However, Wang discloses:

assign first decisions accepting one or more of the feature vector pairs having similarity scores above the threshold of similarity, respectively, Wang in (Page 10, right column “threshold comparison and the nearest neighbor (NN) classifier are used to make decision for verification and identification.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Trotta in view of Wang and combine prior art elements according to known methods to yield predictable results. Here making decisions for verification and identification to determine the features detected are accurate.


Trotta, also fails to disclose:
assign second decisions rejecting one or more of the feature vector pairs having similarity scores below the threshold of similarity, respectively, 

However, Wang discloses:
assign second decisions rejecting one or more of the feature vector pairs having similarity scores below the threshold of similarity, respectively, Wang in (Page 10, right column “threshold comparison and the nearest neighbor (NN) classifier are used to make decision for verification and identification.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Trotta in view of Wang and combine prior art elements according to known methods to yield predictable results. Here making decisions for verification and identification to determine the similarity score computed are below the threshold and therefore the features detected are discarded.

Trotta, also fails to disclose:
determine to authenticate the user when a quantity of the first decisions is larger than a quantity of the second decisions. 
However, Wang discloses:
determine to authenticate the user when a quantity of the first decisions is larger than a quantity of the second decisions. Wang in (Table 5 where Decision boundaries means quantity of decisions are larger than others)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Trotta in view of Wang and apply a known technique to a known method, ready for improvement to yield predictable results. Here the use of decision boundaries to reach at .

Claims 6, 13, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Trotta in view of Wang in further view of Baheti [US 2021/0319206].


Regarding claim 6,

Trotta discloses:
6. The electronic device of Claim 1, wherein: 
the preregistered user data includes preregistered radar signals that are reflected off of the user; Trotta in (Fig. 7 in 710) 
the processor is further configured to: 
receive a set of received radar signals that are reflected off of an object; Trotta in (Fig. 3A in 310) and
determine whether to classify the object as alive or fake based on the material that the set of received radar signals and the preregistered radar signals are reflected off of is different; Trotta, in (Col. 4, line 27 in “the use of millimeter – wave-based radar sensors in the facial identification process prevents spoofing using models and representations of the user's face where spoof means fake)
Trotta, fails to disclose:
to authenticate the user, the processor further configured to authenticate the user when a score based on the feature vector and the preregistered user data is above the threshold of similarity and the object is classified as alive. 
However, Wang discloses:
to authenticate the user, the processor further configured to authenticate the user when a score based on the feature vector and the preregistered user data is above the threshold of similarity and the object is classified as alive. Wang in (Page 10, right column “threshold comparison and the nearest neighbor (NN) classifier are used to make decision for verification and identification.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Trotta in view of Wang and apply a known technique to a known method, ready for improvement to yield predictable results. Here the use of threshold comparison to reach at decisions that would eventually identify and authenticate the detected target is a legitimate (live) user or a “spoof”.

Both Trotta and Wang fail to disclose:
identify whether a material that the set of received radar signals and the preregistered radar signals are reflected off of is different, 
However, Baheti discloses:
identify whether a material that the set of received radar signals and the preregistered radar signals are reflected off of is different, Baheti in ([0026] “In other cases, known structures, materials or operations are not shown or described in detail so as not to obscure the different aspects of the embodiments” and so what applies for objects or targets of comparison, decision, results…etc., applies for materials as well.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Trotta in view of Wang in further view of Baheti and apply some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art 
Regarding claim 13,

Trotta discloses:
13. The electronic device of Claim 1, wherein: 
the preregistered user data includes preregistered radar signals that are reflected off of the user; Trotta in (Fig. 7 in 710) 
the processor is further configured to: 
receiving a set of received radar signals that are reflected off of an object; Trotta in (Fig. 3A in 310) and
determining whether to classify the object as alive or fake based on the material that the set of received radar signals and the preregistered radar signals are reflected off of is different; Trotta, in (Col. 4, line 27 in “the use of millimeter – wave-based radar sensors in the facial identification process prevents spoofing using models and representations of the user's face where spoof means fake)
Trotta, fails to disclose:
authenticating the user, comprises 
authenticating the user when a score based on the feature vector and the preregistered user data is above the threshold of similarity and the object is classified as alive. 
However, Wang discloses:
authenticating the user, comprises 
authenticating the user when a score based on the feature vector and the preregistered user data is above the threshold of similarity and the object is classified as alive. Wang in (Page 10, right column “threshold comparison and the nearest neighbor (NN) classifier are used to make decision for verification and identification.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Trotta in view of Wang and apply a known technique to a known method, ready for improvement to yield predictable results. Here the use of threshold comparison to reach at decisions that would eventually identify and authenticate the detected target is a legitimate (live) user or a “spoof”.

Both Trotta and Wang fail to disclose:
identifying whether a material that the set of received radar signals and the preregistered radar signals are reflected off of is different, 
However, Baheti discloses:
identifying whether a material that the set of received radar signals and the preregistered radar signals are reflected off of is different, Baheti in ([0026] “In other cases, known structures, materials or operations are not shown or described in detail so as not to obscure the different aspects of the embodiments” and so what applies for objects or targets of comparison, decision, results…etc., applies for materials as well.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Trotta in view of Wang in further view of Baheti and apply some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Here to identify material associated with other structure or operations to reach at better detecting the biometric information.

Regarding claim 20,

Trotta discloses:
20 The non-transitory computer readable medium of Claim 15, wherein 
the preregistered user data includes preregistered radar signals that are reflected off of the user; Trotta in (Fig. 7 in 710) 
the computer readable program code, when executed by the processor, further causes the processor to:  
receive a set of received radar signals that are reflected off of an object; Trotta in (Fig. 3A in 310) and
determine whether to classify the object as alive or fake based on the material that the set of received radar signals and the preregistered radar signals are reflected off of is different; Trotta, in (Col. 4, line 27 in “the use of millimeter – wave-based radar sensors in the facial identification process prevents spoofing using models and representations of the user's face where spoof means fake)
Trotta, fails to disclose:
to authenticate the user, the processor further configured to authenticate the user when a score based on the feature vector and the preregistered user data is above the threshold of similarity and the object is classified as alive. 
However, Wang discloses:
to authenticate the user, the computer readable program code, when executed by the processor, further causes the processor to authenticate the user when a score based on the feature vector and the preregistered user data is above the threshold of similarity and the object is classified as alive. Wang in (Page 10, right column “threshold comparison and the nearest neighbor (NN) classifier are used to make decision for verification and identification.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Trotta in view of Wang and apply a known technique to a known method, ready for improvement to yield predictable results. Here the use of threshold comparison to reach at decisions that would eventually identify and authenticate the detected target is a legitimate (live) user or a “spoof”.

Both Trotta and Wang fail to disclose:
identify whether a material that the set of received radar signals and the preregistered radar signals are reflected off of is different, 
However, Baheti discloses:
identify whether a material that the set of received radar signals and the preregistered radar signals are reflected off of is different, Baheti in ([0026] “In other cases, known structures, materials or operations are not shown or described in detail so as not to obscure the different aspects of the embodiments” and so what applies for objects or targets of comparison, decision, results…etc., applies for materials as well.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Trotta in view of Wang in further view of Baheti and apply some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Here to identify material associated with other structure or operations to reach at better detecting the biometric information.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAHER AL SHARABATI/Examiner, Art Unit 3648

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648